CRAWFORD, Judge
(dissenting):
Based on a challenge-for-cause issue, the Court holds that servicemembers who have heard a command briefing concerning discipline and inappropriate decisionmaking a relatively short time before a trial may not sit *344as court members in that trial. The express reason for the Court’s holding is that there was a denial of a challenge for cause based on implied bias. But the Court is casting an issue of command influence as a challenge for cause. I disagree.
FACTS
The court members at issue, Lieutenant Colonel (LtCol) MacPherson, LtCol Snyder, and Major (Maj) Taylor, who were questioned individually, testified that at a monthly commanders’ conference, Brigadier General (BGen) Marr and his staff judge advocate (SJA), LtCol Rollinger, addressed a number of topics, including a child abuse case involving a suspect with a history of past child abuse in which little or no action was taken, and a statutory rape case for which punishment was given pursuant to Article 15, Uniform Code of Military Justice, 10 USC § 815. BGen Marr thought that the officer who acted on the child abuse case had peaked in his career and sent a letter to that effect to the gaining command. The full details of the conference are unclear.
The point BGen Marr was trying to make was put forth by LtCol MacPherson:
[T]he thrust of [BGen Marr’s] comments were basically that they expected the commanders to be responsible for maintaining the order and discipline of their unit and that was their job, and that anybody that didn’t, he didn’t — they were appointed to the position because he expected them to maintain that and that was their eharge when he put them in there.
The point was also made by LtCol Snyder: The general thrust of the briefing was that as commanders we have the responsibility to maintain certain standards; that the standards of the military may be somewhat different than a civilian world.
LtCol Snyder, Maj Taylor, and LtCol Mac-Pherson expressed the opinion that they would be comfortable with imposing a sentence of no punishment.
DISCUSSION
Command Influence
This ease is another example of the clash that sometimes arises between the need for good order and discipline and the need to maintain an impartial system of military justice. As we have stated:
The primary responsibility for the maintenance of good order and discipline in the services is saddled on commanders, and we know of no good reason why they should not personally participate in improving the administration of military justice. No doubt the personal presentation of that subject by the commander is impressive, but that is as it should be. The question is not his influence but, rather, whether he charted it through forbidden areas.
United States v. Danzine, 12 USCMA 350, 352, 30 CMR 350, 352 (1961).
Much more recently, this Court acknowledged that certain aspects of military law, such as questioning of suspects, not only facilitate criminal prosecutions but also provide commanders with essential information.
The primary purpose of military criminal law — to maintain morale, good order, and discipline — has no parallel in civilian criminal law. When a squadron commander ... asks an airman about suspected misconduct, the purpose of the inquiry is not simply to develop a criminal case. An important purpose is to provide that [service-member]’s commander with information about the capability of the individual to perform his or her military mission.
Military missions, whether in combat, in peacetime operations, or in training, are characterized by stress, tension, danger, and the need for rapid decisions based upon accurate information. The habits and traits of character developed in peace can make the difference between success or failure in war.
United States v. Solis, 46 MJ 31, 34 (1997).
The Military Justice Act of 1968, Pub.L. No. 90-632, § 2(13), 82 Stat. 1335, amended Article 37, UCMJ, 10 USC § 837, to allow general instructional or informational military justice lectures, including those given solely to members of a command, on substantive and procedural aspects of the military *345justice system. 10 USC § 887(a)(1). But Article 87(b) prohibits commanders from considering a court member’s performance in evaluating their efficiency.
Under some circumstances, this Court has held that lectures personally given by a commander to the court members did not have an impact on the trial. Compare United States v. Danzine, supra, with United States v. Littrice, 3 USCMA 487, 13 CMR 43 (1953). The talk by BGen Marr and his SJA was not directly aimed at the court members, cf. United States v. Johnson, 14 USCMA 548, 34 CMR 328 (1964), and it did not direct or suggest a particular result in the present case. Cf. United States v. Stephens, 21 MJ 784 (ACMR 1986). In Johnson, the Court found that where a pretrial orientation pamphlet directed to court members created “[t]he appearance, or the existence, of command influence,” there was a presumption of prejudice. 14 USCMA at 551, 34 CMR at 331. But the Court recognized that, although not done in Johnson, this presumption could be rebutted by examining the findings and sentence from the record of trial. Id. at 551-52, 34 CMR at 331-32. Likewise, in United States v. Brice, 19 MJ 170 (CMA 1985), the Court found prejudice. In the midst of Brice’s trial for transfer and sale of lysergic acid diethylamide, all officers, including the court members, were directed to attend a speech by the Commandant of the Marine Corps. During this speech, the Commandant stated that drug trafficking was “intolerable” in the military and that drug traffickers should not be retained. Id. at 171. This Court reversed the conviction, concluding that the “confluence of subject and timing, particularly as they affect the minds — however subtly or imperceptibly — of the triers of fact in this particular case,” was fatal. Id. at 172 n. 3.
In contrast to Johnson and Brice, this Court did not find prejudice in two recent cases. In United States v. Reynolds, 40 MJ 198 (CMA 1994), the commander was a special court-martial convening authority who gave a morning briefing to members of the command that included four members of the panel. At this meeting, he expressed his dissatisfaction with sentences at prior courts-martial. This Court, after examining, inter alia, the instructions to the members and the fact that Reynolds did not want to pursue the issue at trial, found beyond a reasonable doubt that Reynolds’ sentence was not tainted by these comments. In United States v. Martinez, 42 MJ 327 (1995), the court members were “aware” of the wing commander’s letter, circulated on the air base 8 days before Martinez’ trial for negligent homicide, to the members of his command to get tough on drunk-driving cases. 42 MJ at 331. The wing commander further admonished them not to misperceive how seriously the wing leadership took such matters. Id. at 334. This Court held the letter did not have an impact on the court members. Id. at 328. Similarly, even if Youngblood’s case is limited to the anecdote about the letter BGen Marr sent regarding the officer’s career peaking, the impact on the court members in this case is far from obvious.
Implied Bias
Under the Sixth Amendment, an accused has the right to “an impartial jury.” The Supreme Court has held that
due process does not require a new trial every time a juror has been placed in a potentially compromising situation. Were that the rule, few trials would be constitutionally acceptable. The safeguards of juror impartiality, such as voir dire and protective instructions from the trial judge, are not infallible; it is virtually impossible to shield jurors from every contact or influence that might theoretically affect their vote. Due process means a jury capable and willing to decide the case solely on the evidence before it, and a trial judge ever watchful to prevent prejudicial occurrences and to determine the effect of such occurrences when they happen.
Smith v. Phillips, 455 U.S. 209, 217, 102 S.Ct. 940, 946, 71 L.Ed.2d 78 (1982). The doctrine of implied bias should be used only in “extreme situations” such as when a “juror is an actual employee of the prosecuting agency, [when] the juror is a close relative of one of the participants in the trial or the criminal transaction, or [when] the juror was *346a witness or somehow involved in the criminal transaction.” Id. at 222, 102 S.Ct. at 948 (O’Connor, J., concurring); see also United, States v. Lavender, 46 MJ 485, 489 (1997)(“appellant did not carry his burden at trial of showing that his case is the ‘rare exception’ justifying use of the implied-bias doctrine”).
Only a rare circumstance justifies disregarding the members’ voir dire responses and the military judge’s findings. Appellant’s case is not such a circumstance. The majority has once again expanded the implied-bias doctrine unnecessarily.
Federal courts in addressing the same issue have indicated that the implied-bias rationale should be a “rare exception.” Hun-ley v. Godinez, 975 F.2d 316, 318 (7th Cir. 1992). Admittedly, there are differences between courts-martial with court members and jury trials with civilian jurors. These differences include the purpose of the military justice system, the type of individuals selected to be court members pursuant to Article 25(d)(2), UCMJ, 10 USC § 825(d)(2), and the protection given to general verdicts. See, e.g., United States v. Hardy, 46 MJ 67 (1997). Selection of court members “by reason of age, education, training, experience, length of service, and judicial temperament” differs significantly from random selection of civilian jurors by voter-registration or driver’s-license lists. Art. 25(d)(2). A military panel of court members has often been called a “blue ribbon” panel due to the quality of its members. See Jesse Bimbaum, A New Breed of Brass: From the Ashes of Vietnam, the Pentagon Has Shaped a Sophisticated Military that Speaks Well and Fights Smart, 1991 WL 3118757, Time Magazine 58 (March 11,1991); David Gergen, Bringing Home the “Storm”; What the Victorious American Military Could Teach the Rest of Us, 1991 WL 2142956, Washington Post (April 28, 1991). Arguably, this difference is such that invocation of the doctrine of implied bias should be even rarer in the military.
Relying upon this Court’s decision in United States v. Daulton, 45 MJ 212 (1996), and others, the majority holds there was an implied bias. Under the implied-bias rationale, if a reasonable person in listening to the voir dire would have decided that the proceedings were unfair, then this Court, applying a de novo review standard, would find error. The Court has not addressed whether these reasonable individuals have to be familiar with the military justice system. Id. at 217 (“viewed ... through the eyes of the public”).
The standard of review set forth by the majority undercuts the moral authority and .psychological support of the trial bench. The Court fails to realize that there is a collective judgment when certain findings or a sentence are announced. The deliberative process itself is protected. Mil.R.Evid. 606(b), Manual for Courts-Martial, United States (1995 ed.).
The nature of the general verdict was recognized by LtCol Snyder when he said:
I think the nature of a court-martial and the jury system, and as the judge said, the oath that I swore not to not only talk about it outside the courtroom but with other members at anytime is something that I take seriously and would cause it to be different than any of the other hypotheti-cals that we discussed. And could not be, you know, attributed directly to me.
Those who would try to penetrate the deliberative process and influence the court members’ actions are prohibited from doing so by Article 37.
The court members were instructed that they had the “grave responsibility” of determining a sentence “based upon all the evidence presented and the instructions.” They were instructed to consider all the alternative punishments and told they “may not have a preconceived idea or formula as to either the type or the amount of punishment.” All members indicated that they could reach a decision on the sentence “on an individual basis in this particular case____” These instructions ensured that the members would not rely upon the statements made by BGen Marr or LtCol Rollinger.
In any event, any error was harmless. United States v. Bannwarth, 36 MJ 265 (CMA 1993); United States v. Heriot, 21 MJ 11 (CMA 1985). The maximum sentence was *347a dishonorable discharge, 29 years’ confinement, total forfeitures, and reduction to the lowest enlisted grade. Appellant was charged with numerous drug related offenses but received punishment far less than the maximum: a bad-conduct discharge, 2 years’ confinement, partial forfeitures, and reduetion to the lowest enlisted grade. For the reasons set out above, I would affirm the decision of the court below.